Case: 1:19-cv-06473 Document #: 34-5 Filed: 06/23/20 Page 1 of 4 PageID #:398




                EXHIBIT E
  Case: 1:19-cv-06473 Document #: 34-5 Filed: 06/23/20 Page 2 of 4 PageID #:399


From:            Leiman, Timothy
To:              "Howard Rosenburg"
Cc:              Baker, H. Gregory (HBaker@lowenstein.com); Droz, Alexandra; Moye, Robert M.; Wisniewski, Kevin A; Renardo,
                 Sara L.
Subject:         FW: Meet-and--Confer Conference Follow Up
Date:            Tuesday, May 26, 2020 10:48:00 AM
Attachments:     image002.png


Howard,

We are disappointed that you waited 12 days to respond to our proposal and, once again, are
bringing issues to a head just before one of your responses is due. This is not how differences get
resolved. We made a very reasonable proposal whereby we (1) offered you a significant
extension of time to respond to RFAs for Defendant Barnett and (2) were willing to hold your
responses to RFAs as to SBB in abeyance until after Barnett’s response so that we could talk
about the issues that remain. Your wholesale refusal of that proposal leaves us, once again, at a
last-minute impasse.

It now appears to us that you envisioned the voluntary discovery process as requiring the SEC
to provide in-depth information related to our allegations, but allowing your clients’ defenses
and responses to our allegations to be deferred pending a ruling on your motion to dismiss. We
provided over 50 pages of narrative responses to your detailed contention interrogatories about
the allegations of our Complaint. When we propounded a similar interrogatory designed to
elicit and explore the basis for SBB’s affirmative defenses (Int. #3), SBB refused to even identify
its defenses and, incredibly, referred the SEC to all of the documents in this case. We have
produced hundreds of documents and thousands of pages of on-the-record testimony from the
SEC’s investigation as part of voluntary discovery. Thus far, you have produced no documents
and, apparently, don’t intend to. Now, you are refusing to answer RFAs even though you
concede that the requests are directly related to the allegations of the Complaint. Our RFAs are
designed to address the fact that the SEC has not yet had the opportunity to explore SBB’s
litigation position. Our preference for requests to admit is even more acute in our current
environment because they will narrow the topics required for in-person depositions (which may
not happen under current stay at home orders). After providing you with the legal basis
supporting our discovery requests, we invited you to provide any case law that supports the
notion of a cumulative limit on RFAs to related defendants. Two weeks on, you have provided
no such authority and we remain aware of none.

All told, your position is contrary to the rules of civil procedure and contrary to the agreement
we struck for voluntary, mutual discovery. Overall, we are dismayed that, after the SEC
accommodated your request for voluntary discovery – and explained in advance that discovery
at this stage would require us to address the fact that your clients had not yet answered the
Complaint -- you have so quickly taken a stance against mutual disclosure (and one that
prevents the SEC from narrowing the disputes at issue in this case). The notion that discovery
should proceed on such a one-sided basis – where you get full disclosure and the SEC must fly
blind – is untenable.

We regard your clients’ deficient discovery responses – and refusal to respond to RFAs – as an
effective withdrawal from our agreement to pursue voluntary discovery. We will not continue
to participate in a process where we provide fulsome discovery while your clients do not
reciprocate. Accordingly, we will defer any further production of documents until the Court
imposes a discovery schedule on the parties.
  Case: 1:19-cv-06473 Document #: 34-5 Filed: 06/23/20 Page 3 of 4 PageID #:400



Regards,
Tim


                      Timothy S. Leiman
                      Senior Trial Counsel
                      U.S. Securities and Exchange Commission
                      Chicago Regional Office
                      175 West Jackson Blvd., Suite 1450
                      Chicago, Illinois 60604
                      312-353-5213 (direct) 312-353-7398 (fax)
This e-mail message (and any attachments) from the U.S. Securities and Exchange Commission is for the exclusive
use of the intended recipient(s) and may contain confidential and privileged information. If you are not the intended
recipient, please do not read, distribute, or take action in reliance upon the message. If you have received this
message in error, please notify the sender immediately by return e-mail and promptly delete this message and its
attachments from your computer system. Be advised that no privileges are waived by the transmission of this
message.




From: Howard Rosenburg <hrosenburg@ksrlaw.com>
Sent: Monday, May 25, 2020 2:54 PM
To: Leiman, Timothy <LeimanT@sec.gov>; Wisniewski, Kevin A <wisniewskik@SEC.GOV>; Renardo,
Sara L. <RenardoS@SEC.GOV>; Moye, Robert M. <MoyeR@sec.gov>
Cc: Droz, Alexandra <ADroz@lowenstein.com>; Baker, H. Gregory (HBaker@lowenstein.com)
<HBaker@lowenstein.com>
Subject: Meet-and--Confer Conference Follow Up

CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Counsel,

As we discussed during our meet-and-confer conference, we believe the nature and volume of the
RFAs are inappropriate at this point in the case. The 361 RFAs are not appropriately being used to
narrow issues for trial. Instead, they are being used to force us into answering the complaint when
there is no requirement to do so. We have carefully considered your counterproposal, but have
determined that it does not address our concerns.

-Howard
Case: 1:19-cv-06473 Document #: 34-5 Filed: 06/23/20 Page 4 of 4 PageID #:401
